United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                                    October 3, 2003

                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                       No. 03-60071
                                     Summary Calendar


ERIC JONES,

                                                     Plaintiff-Appellant,

versus

DIANE PARKER, Executrix of the Estate of Barry Parker, deceased,

                                                     Defendant-Appellee.

                                  --------------------

                Appeal from the United States District Court
                  for the Northern District of Mississippi
                           USDC No. 4:96-CV-1-P-A

                                  --------------------

Before:      BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Eric Jones, Mississippi prisoner # 45265, appeals from the

dismissal of his 42 U.S.C. § 1983 action on the basis that the

estate of Barry Parker has been closed and lacks assets from

which Jones may recover damages.                   The ability of a plaintiff to

recover under state law does not determine whether the

plaintiff’s action may proceed in federal court.                            Ransom v.

Brennan, 437 F.2d 513, 520 (5th Cir. 1971).                         Moreover, it is



       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
unclear whether Jones is precluded from reopening the estate and

recovering damages should he prevail on his substantive claims.

See Smith v. Estate of King, 501 So. 2d 1120, 1122-23 (Miss.

1987);   Powell v. Buchanan, 147 So. 2d 110, 111-12 (Miss. 1962).

     VACATED AND REMANDED.